Title: From Thomas Jefferson to George Jefferson, 19 February 1808
From: Jefferson, Thomas
To: Jefferson, George


                  
                     Dear Sir 
                     
                     Washington Feb. 19. 08.
                  
                  I have this day sent two boxes, marked TI. No. 1. and No. 2. to mr Deblois at Alexandria, to be forwarded to you for Monticello. they are so pressingly wanted by my workmen there that I would have sent them by the stage from thence but that one of them contains a jug of varnish—which would certainly have been broken by the jolting of a carriage. I will pray you to forward them by the first boat for Milton.
                  Colo. Monroe brought for me from England some very valuable mathematical instruments. they are I suppose packed in a box, probably not water-tight, nor strong enough to be trusted by our boats. will you be so good as to purchase a trunk of such size as to recieve the box within it, and forward it to Monticello by a careful boat-man. the cost of a trunk bears no proportion to the value of the instruments which would be destroyed by getting wet in our open boats. I salute you with great affection & respect.
                  
                     Th: Jefferson 
                     
                  
               